DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 11/04/2022. Claims 1-20 are pending and have been examined. 
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Amendments to independent claims 1, 8, and 15 by the Applicant, to which the Examiner will respond accordingly, below. 
Amendments to dependent claims 2-3, and 7 by the Applicant, to which the Examiner will respond accordingly, below.
With respect to the 35 USC § 101 and 103 rejections, the Applicant provides several arguments in which the Examiner will respond accordingly, below.

Claim Rejections - 35 U.S.C. § 101:
Arguments: 
Claims 15-20 stand rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. Specifically, the Office Action at page 23 states that the claims are directed to 'software per se' and that the claimed "computer readable medium" may be considered as including "transitory" signals. Applicant respectfully notes that the claims were previously amended in response to the previous Office Action as suggested in order to overcome these rejections and submit that the Office has ignored the previous amendments to the claims. [1] Specifically, without agreeing with the Office, and instead in the interest of compact prosecution, Applicant has, in the response to the previous Office Action, amended independent claim 15 as suggested to specify a "non-transitory computer readable storage medium." Applicant therefore respectfully requests that the § 101 rejections be withdrawn. 
Claims 1-20 stand rejected under 35 U.S.C. § 101 as being directed to a judicial exception without significantly more. The Office Action asserts that independent claims 1, 8, and 15 are directed towards the abstract idea grouping of organizing human activity. Specifically, the Office Action asserts that the independent claims are a process that covers managing interactions between people including following rules or instructions but for the recitation of generic computer processes. Applicant respectfully submits that the claims are directed to eligible subject matter under 35 U.S.C. § 101. 
Step 2A - Prong 1 
The Office Action states that the claims are directed to the abstract idea of organizing human activity, specifically because the claims cover methods of organizing human activity. Applicant respectfully notes in response that the MPEP § 2106.04(a) recites "certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II)" and further states that (emphasis added) "this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3)." [2] Applicant notes that the Office fails to state which subgrouping of "organizing human activity" the claims allegedly fall under and submit that the elements of the claims of the present application do not fit within any of the subgroupings listed by the MPEP. Specifically, Applicant submits that the elements of the claims do not cover fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people, and therefore also do not fall within the abstract idea of organizing human activity and are therefore eligible under the Step 2A - Prong 1 analysis. [3] Furthermore, Applicant submits that the claims do not fall within the category of organizing human activity at least because the limitation of "broadcasting, to a plurality of other language nodes, a request to interpret the new word, each of the plurality of other language nodes corresponding to a different language; interpreting, by each of the plurality of language nodes, the new word into a particular language; and adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger" does not fall within the grouping of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people. Because the claims do not fall within any of the above grouping, and thus do not fall within the category of organizing human activity, the claims are not directed to an abstract idea. Therefore, the claims recite patent eligible subject matter under the Step 2A - Prong 1 analysis according to the 2019 PEG. Accordingly, withdrawal of the rejection of the claims under 35 U.S.C. § 101 is respectfully requested. 
[4] Furthermore, Applicant notes that dependent claims 7 and 14 recite the elements of "wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes" and submit that these elements do not fall within any of the subgroupings listed above by the MPEP for falling within the category of organizing human activity. Specifically, Applicant notes that the elements of adding the new word and one or more interpretations of the new word to an entry in a local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes does not fall within any of the groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and thus do not fall within the category of organizing human activity. 
[5] Furthermore, claim 7 has been amended to further recite "wherein adding the new word and the one or more interpretations of the new word to the entry in the dictionary ledger includes adding a block to the distributed blockchain data structure that includes the new word and the one or more interpretations of the new word." Applicant submits that these added elements similarly fail to fall within any of the above mentioned groupings and thus also do not fall within the category of organizing human activity, and therefore are not directed to an abstract idea.

Examiner response to Arguments:
 [Arguments (as labeled above):]
 [1] Applicant’s arguments with respect to 35 U.S.C. § 101 (‘software per se’) rejection of claims 15-20 have been fully considered and are persuasive.  The 35 U.S.C. § 101 (‘software per se’) of claims 15-20 has been withdrawn. 
[2]-[3] Applicant notes that “the Office fails to state which subgrouping of "organizing human activity" the claims allegedly fall under and submit that the elements of the claims of the present application do not fit within any of the subgroupings listed by the MPEP. Specifically, Applicant submits that the elements of the claims do not cover fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people, and therefore also do not fall within the abstract idea of organizing human activity and are therefore eligible under the Step 2A - Prong 1 analysis.” and that “the claims do not fall within the category of organizing human activity at least because the limitation of "broadcasting…" does not fall within the grouping of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people. Because the claims do not fall within any of the above grouping, and thus do not fall within the category of organizing human activity, the claims are not directed to an abstract idea. Therefore, the claims recite patent eligible subject matter under the Step 2A - Prong 1 analysis according to the 2019 PEG.”
The Examiner respectfully disagrees with this argument and notes, as discussed in previous Office Action (mailed on 08/04/2022, pages: 4-5), that claims have been examined following the Manual of Patent Examining Procedure (MPEP) - Latest Revision June 2020. Also, the Examiner notes that the subgrouping of “organizing human activity” to which the claims fall under is: managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). For example, in the independent claims, the limitations of “determining…,” “broadcasting…,” “interpreting…,” and “adding…” relate to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as follows:
Independent claims limitations:
“determining…”: a human based on data (i.e., new words) received from another human, determining if said received data is/are added (e.g., written on paper) to a first language node (i.e., category or list). 
“broadcasting…”: a human based on data (i.e., new words) received from another human, requesting (e.g., via speech or written text) to other human(s) the interpretation of said received data (i.e., new words) using multiple categories or languages
“interpreting…”: a human based on data (i.e., new words) received from another human, translating said received data (i.e., new words) in each of the other categories or languages; 
“adding…”: a human based on data (i.e., new words) received from another human, adding said received data (i.e., new words) to a dictionary or list (e.g., writing in paper) that can be accessed by multiple humans.
Here, the Examiner notes that all limitations fall under “managing personal behavior and/or interactions between people” (e.g., following rules or instructions).
Please see detailed analysis below (Prong One) for more details on how the Examiner understands the features/aspects of the as drafted claimed invention can be performed by a human with a pen and paper (i.e., “organizing human activity”: managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).
Please refer to MPEP 2106.04(1): Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception: Prong One. 
“Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."”
“An example of a claim that recites a judicial exception is "A machine comprising elements that operate in accordance with F=ma." This claim sets forth the principle that force equals mass times acceleration (F=ma) and therefore recites a law of nature exception. Because F=ma represents a mathematical formula, the claim could alternatively be considered as reciting an abstract idea. Because this claim recites a judicial exception, it requires further analysis in Prong Two in order to answer the Step 2A inquiry. An example of a claim that merely involves, or is based on, an exception is a claim to "A teeter-totter comprising an elongated member pivotably attached to a base member, having seats and handles attached at opposing sides of the elongated member." This claim is based on the concept of a lever pivoting on a fulcrum, which involves the natural principles of mechanical advantage and the law of the lever. However, this claim does not recite these natural principles and therefore is not directed to a judicial exception (Step 2A: NO). Thus, the claim is eligible at Pathway B without further analysis.”

From this analysis, in Step 2A, Prong One, the Examiner has evaluated the independent claims accordingly and determined that the independent claims as drafted indeed describe a judicial exception (i.e., an abstract idea), which represent a human organizing of activity (which can be performed by a human with pen and paper). 
More specifically, similar to what was discussed in the Non-Final Rejection mailed on 03/02/2022 and Final rejection mailed on 08/04/2022: 
The limitations of “determining…”, “broadcasting…”, “interpreting…”, “interpreting…”, and “adding…” as drafted cover a human organizing of activities. More specifically, a human based on: data being received (i.e., new words) and determining said received data (i.e., new words) are added to a first language category or list (i.e., node); requesting (e.g., via speech or written text) to other human(s) the interpretation of said received data (i.e., new words) using other categories or languages; translating said received data (i.e., new words) in each of the other categories or languages; and adding said received data (i.e., new words) to a dictionary or stored list that can be accessed by multiple humans.
Please also refer to MPEP 2106.05(f)(2): Whether the claim invokes computers or other machinery merely as a tool to perform an existing process, and MPEP 2106.06(b): Clear Improvement to a Technology or to Computer Functionality.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
[4]-[5] Applicant notes that “dependent claims 7 and 14 recite the elements of "wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes" and submit that these elements do not fall within any of the subgroupings listed above by the MPEP for falling within the category of organizing human activity. Specifically, Applicant notes that the elements of adding the new word and one or more interpretations of the new word to an entry in a local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes does not fall within any of the groupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people, and thus do not fall within the category of organizing human activity.” 

The Examiner respectfully disagrees with the arguments above. Please see detailed analysis below (Prong One) for more details on how the Examiner understands the features/aspects of the as drafted/amended claimed invention can be performed by a human with a pen and paper (i.e., “organizing human activity”: managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).

Please refer to MPEP 2106.04(1): Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception: Prong One. (as incorporated by reference, above).

From this analysis, in Step 2A, Prong One, the Examiner has evaluated the claims accordingly and determined that the independent claims as drafted indeed describe a judicial exception (i.e., an abstract idea), which represent a human organizing of activity (which can be performed by a human with pen and paper). 
More specifically, similar to what was discussed in the Non-Final Rejection mailed on 03/02/2022 and Final rejection mailed on 08/04/2022: 
Claims 7 and 14 recite wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes, and wherein adding the new word and the one or more interpretations of the new word to the entry in the dictionary ledger includes adding a block to the distributed blockchain data structure that includes the new word and the one or more interpretations of the new word.
Hence, the claims relate to an action. This reads on a human based on a stored list (i.e., dictionary) that is shared by each of the language nodes (or categories) and wherein the adding the language nodes associated with the new words to a dictionary or stored list that can be accessed by multiple humans is comprised by adding a new column or row to the dictionary or stored list. No additional limitations are present. 	
Please also refer to MPEP 2106.05(f)(2): Whether the claim invokes computers or other machinery merely as a tool to perform an existing process, and MPEP 2106.06(b): Clear Improvement to a Technology or to Computer Functionality.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claims are not patent eligible. 

Claim Rejections - 35 U.S.C. § 103:
Arguments: 
Claims 1-4, 8-11, and 15-18 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kim (KR 20110088776) in view of Waibel (U.S. Patent Pub. No. 2009/0281789). Claims 5, 12, and 19 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kim and Waibel, and further in view of Etzioni (U.S. Patent Pub. No. 2009/0132233). Claims 6, 7, 13, 14, and 20 stand rejected under 35 U.S.C. § 103 as being unpatentable over Kim and Waibel, and further in view of Davis (U.S. Patent No. 9,619,466). 
[1] However, Applicant respectfully submits in response that no combination of the cited references can be used to establish a prima facie case of obviousness against the claims of the present application under 35 U.S.C. § 103 because the cited references, individually or in combination, do not teach or suggest every element and limitation of the independent claims of the present application. For example, the cited references, individually or in combination, do not teach or suggest at least the following limitations of independent claims 1, 8, and 15 of the present application: "adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger, wherein the dictionary ledger is a distributed ledger." 
In the rejection of independent claims 1, 8, and 15 the Office Action at page 27 relies on Waibel at paragraph [0057] for teaching "adding..." as recited in a previous version of the claims. [2] However, Applicant submits that the cited portions of Waibel fail to teach or suggest "adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger, wherein the dictionary ledger is a distributed ledger" as recited in the amended claims, at least because the cited portions of Waibel fail to describe the described lexicons are a distributed ledger, as claimed. 
Specifically, the Office Action at page 27 relies on Waibel's recognition lexicon for teaching the claimed dictionary ledger. However, Applicant notes that Waibel describes multiple recognition lexicons, one for each language / language module. [3] Applicant notes that while the cited portions of Waibel, as well as at paragraphs [0012 and 0013], describe adding a new word in each language in each of the lexicons, the cited portions of Waibel fail to teach or suggest adding a new word and one or more of its interpretations to a single dictionary ledger or lexicon, as claimed, much less within the same entry of a dictionary ledger. 
Furthermore, Applicant notes that the cited potions of Waibel fail to describe that the recognition lexicon is a distributed ledger, as claimed. Applicant submits that having multiple lexicons (one for each different language) does not teach or suggest a distributed ledger, as claimed. Applicant further notes that the cited portions of Waibel are completely silent to a distributed ledger. Accordingly, Applicant respectfully submits that the cited portions of Waibel fail to teach or suggest "adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger," as recited in the claims. 
[4] The Cited References Fail to Teach or Suggest Dependent Claim 2 As explained above, the cited potions of Waibel fail to describe that the recognition lexicon is a distributed ledger, as claimed. Applicant further submits that the cited portions of Kim or Waibel also fail to teach or suggest the added elements of "wherein the first node and each of the plurality of language nodes have a local instance of the distributed ledger" as recited in amended claim 2. Specifically, Applicant submits that the cited portions of Kim fail to describe that each of the described terminals (which the Office Action relies on for the claimed language nodes) includes a local instance of a distributed ledger, as claimed. Applicant also submits that the cited portions of Waibel fail to teach or suggest any mention of a distributed ledger, much less that each of multiple language nodes include a local instance of such a distributed ledger. Further, Applicant notes that the multiple lexicons are different from one another, as they are each specific to a different language. That is, each lexicon is not a separate instance of a distributed ledger, at least because the lexicons are unique to each other and not synchronized across one another. Further, the multiple lexicons are on a single node. Accordingly, Applicant respectfully submits that the cited portions of Waibel and Kim, individually or in combination, fail to teach or suggest "wherein the first node and each of the plurality of language nodes have a local instance of the distributed ledger," as recited in amended claim 2. 
The Cited References Fail To Teach Or Suggest Dependent Claim 3 As explained above, the Office Action at page 29 relies on Waibel at paragraphs [0032, 0056-0057] for teaching "wherein adding the new word to the entry in the dictionary ledger is performed by the first language node, and wherein adding the one or more interpretations of the new word to the entry in the dictionary ledger is performed by one or more of the plurality of other nodes corresponding to the one or more interpretations of the new word" as recited in the amended claim, at least because [5] the cited portions of Waibel fail to describe multiple language nodes adding a new word and interpretations of the word to a single dictionary ledger, as claimed. 
[6] Applicant notes that the cited portions of Waibel, as explained above, fail to teach or suggest adding a new word and one or more of its interpretations to a single dictionary ledger, as claimed, much less doing so by multiple language nodes, which the cited portions of Waibel also fail to describe. While Waibel does describe multiple language modules (which each include a different lexicon), Applicant submits that the cited portions of Waibel fail to describe such language modules as performing the adding of a new word to the lexicon. Further, Waibel fails to describe multiple language modules adding a new word and one or more of its interpretations to a single dictionary ledger. That is, Waibel instead describes adding each interpretation of the word only into each associated lexicon - not all the interpretations into the same lexicon. 
Accordingly, Applicant respectfully submits that the cited portions of Waibel fail to teach or suggest "wherein adding the new word to the entry in the dictionary ledger is performed by the first language node, and wherein adding the one or more interpretations of the new word to the entry in the dictionary ledger is performed by one or more of the plurality of other nodes corresponding to the one or more interpretations of the new word," as recited in the claim. 
 
 
[7] Furthermore, Applicant notes that the cited portions of Waibel fail to teach or suggest the added elements of "wherein synchronizing the first language node with the interpretations of the new word in the dictionary ledger includes synchronizing the local instance of the distributed ledger in the first node with the local instances of the distributed ledger of the plurality of other language nodes" in amended claim 3, at least because Waibel fails to describe synchronizing the multiple lexicons. The cited portions of Kim fail to cure this deficiency of Waibel, at least because Kim fails to describe any mention of a distributed ledger. Accordingly, Applicant respectfully submits that the cited portions of Waibel fail to teach or suggest "wherein synchronizing the first language node with the interpretations of the new word in the dictionary ledger includes synchronizing the local instance of the distributed ledger in the first node with the local instances of the distributed ledger of the plurality of other language nodes," as recited in amended claim 3. 
[8] The Cited References Fail To Teach Or Suggest Dependent Claims 7 And 14 In the rejection of dependent claims 7 and 14 the Office Action at page 39 relies on Davis at Figure 1 and column 5, lines 6-16, for teaching "wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes." Applicant disagrees, at least because the cited portions of Davis fail to describe a blockchain, much less that a dictionary ledger is a local instance of a distributed blockchain data structure that is shared by the first language node and multiple other language nodes, as claimed. 
The cited portions of Davis state: 
In an example, translation logic 110, 112 is preferably configured as a dynamic link library having access to a database that includes a plurality of languages. In a preferred embodiment, one example of an acceptable dynamic link library and database of languages is provided by Babblefish.com a division of IMMS corporation of 10 Kimberly Road, Hampstead, N.H. 03841. Preferably, the dynamic link library is configured to translate received text into a preferred language selected by users when the preferred language is included in the library of languages in the language database. 
 [9] Here, the cited portions of Davis describe a dynamic link library but make no mention at all of a distributed blockchain data structure (which Applicant notes is a type of distributed ledger). Applicant submits that a dynamic link library, or a shared library, with access to a database does not teach or suggest any type of a distributed ledger, much less a blockchain, at least because a dynamic link library is well known in the art and is functionally different from a blockchain as claimed. Furthermore, Applicant submits that the cited portions of Davis fail to describe a dictionary ledger that is a local instance of a distributed blockchain data structure, much less one that is shared by the first language node and multiple other language nodes, as claimed. Applicant notes that the database as described by Davis is not described as a database that is consensually shared and synchronized across multiple distributed sites. That is, Davis fails to describe the database as being a distributed ledger, much less specifically a blockchain data structure, as claimed. Applicants submit that Davis fails to describe multiple instances of the database or dynamic link library distributed over multiple locations and that are synchronized. Said another way, Davis fails to describe the database or the dynamic link library as being a distributed ledger, much less specifically a blockchain data structure, as claimed. 
[10] Furthermore, Applicant notes that the cited portions of Davis fail to teach or suggest the added elements of "wherein adding the new word and the one or more interpretations of the new word to the entry in the dictionary ledger includes adding a block to the distributed blockchain data structure that includes the new word and the one or more interpretations of the new word" in amended claim 7, at least because Davis fails to describe adding a block to a blockchain, as claimed. The cited portions of Kim and Waibel fail to cure this deficiency of Davis. Accordingly, Applicant respectfully submits that the cited portions of Davis fail to teach or suggest "wherein the dictionary ledger is a local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes, and wherein adding the new word and the one or more interpretations of the new word to the entry in the dictionary ledger includes adding a block to the distributed blockchain data structure that includes the new word and the one or more interpretations of the new word," as recited in the claims. 
 Because the cited references, individually or in combination, do not teach or suggest every element and limitation of the independent claims of the present application, no combination of only the cited references can be used to establish a prima facie case of obviousness against the independent claims of the present application under 35 U.S.C. § 103. Therefore, independent claims 1, 8, and 15 are allowable. Claims 2-7, 9-14, and 16-20 depend on claims 1, 8, and 15 and are therefore also allowable, at least by virtue of their dependence upon allowable claims. Applicant therefore respectfully requests that the rejections under 35 U.S.C. § 103 be withdrawn. 


Examiner response to Arguments:
 [Arguments (as labeled above):]
[1]-[2]: Applicant notes that “Applicant respectfully submits in response that no combination of the cited references can be used to establish a prima facie case of obviousness against the claims of the present application under 35 U.S.C. § 103 because the cited references, individually or in combination, do not teach or suggest every element and limitation of the independent claims of the present application. For example, the cited references, individually or in combination, do not teach or suggest at least the following limitations of independent claims 1, 8, and 15 of the present application: "adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger, wherein the dictionary ledger is a distributed ledger."” and that “the cited portions of Waibel fail to teach or suggest "adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger, wherein the dictionary ledger is a distributed ledger" as recited in the amended claims, at least because the cited portions of Waibel fail to describe the described lexicons are a distributed ledger, as claimed.”
Applicant’s arguments with respect to the rejection of claims 1, 8, and 15 under 35 USC § 103 (Kim in view of Waibel) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. in view of Waibel et al. and Nilsson.
The Examiner notes, as mentioned in the Office Actions mailed on 03/02/2022 and 08/04/2022,  Kim et al. does not explicitly disclose but Waibel et al. discloses:
adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger ( see ¶ [0057] of Waibel et al.: “To add a new word to the active system vocabulary, three steps are required (steps 59, 59a, 59b). First the word and its translation are added to the ASR recognition lexicons of modules 2 and 9 (step 59). The word [i.e., new word] is added to this recognition lexicon [i.e., dictionary ledger: library, list, etc.] 20 along with the pronunciation(s) [i.e., one or more interpretations of the new word] given by the dictionary. As the user has just entered this word its probability of occurrence is set to be greater than competing members of the same class within the ASR class-based language model 19. This is to make words that were specifically added by the user more likely. Next, the word and its translation are added to the MT models (FIG. 3, item 21), enabling the system to translate the new-word in both translation directions. Finally, the word is registered with the TTS pronunciation model (FIG. 3, model 33a), which enables the system to pronounce the word correctly in both languages.”). Now, with respect to the insertion of “wherein the dictionary ledger is a distributed ledger.”, the Examiner agrees in that Kim et al. in view of Waibel et al. do not explicitly teach it, but Nilsson (US 20110179073 A1) does teach in ¶ [0007], “By means of allowing multiple access of the database from more than one user at essentially the same time it may be possible to allow for the first user to at any time provide a source data input that at any time may be accessed by the second user and localized in a target language.”). Here, Nilsson is disclosing a database (i.e., dictionary ledger) that can be accessed by second user. Hence, the Examiner considers that Kim et al. in view of Waibel et al. and Nilsson teaches the claim as amended, wherein Nilsson, when combined with Kim et al. and Waibel et al., provides the benefit of improvements in relation to seamless and instant integration of translations into the software application ([0013] Nilsson). Please refer to claim mapping below for further details on how the Examiner understands Kim et al. in view of Waibel et al. and Nilsson teach the claim as amended.
As to independent claims 1, 8, and 15, Kim et al. teaches:
a method of multilingual simultaneous interpretation using a distributed ledger  (see ¶ [0005]: “The object of the invention is to provide the real-time multi-lingual simultaneous interpretation and the same time translation terminal in which to solve the above-described problem, it is created and various nationalities of some users simultaneously smoothly can talk on a real time basis and In addition the manufacturing cost can be remarkably decreased because one substitution library is equipped in the memory unit and the translational processing inside can be moreover improved.”), the method comprising:
determining, by a multilingual interpretation server, that a new word has been added to a first language node, the first language node corresponding to a first language (see ¶ [0006, 0009, and 0010]: “…the input unit (110) in which the
first user language is inputted to the terminal or it converts into wireless transmission-reception data so that it transmit this with the terminal if the translation engine section (140), received through the wireless reception part to voice or the text base and the first user language inputted through the input unit. […] Moreover, the input unit (110) is made with micro and the part of converting text (170) converting the voice information of the first user language inputted through the microphone into the text is equipped. […] Moreover, the input unit (110) comprises the first user language to the keypad enabling to input to the text base.” Here, a new word is interpreted as analogous to the input first user language from Kim et al.);
broadcasting, to a plurality of other language nodes, a request to interpret the new word, each of the plurality of other language nodes corresponding to a different language (see ¶ [0033-0034]: “[…] it translates into the relay the translation engine section (140) of the first terminal (10a) is made of the first user language inputted to the input unit (110) of the first terminal (10a) using the substitution library stored in the memory unit (130) of the first terminal (10a), and in other words, the English, for example, the Korean. And the relay is data converted and the radio frequency (150) of the first terminal (10a) is translated by the translation engine section (140) of the first terminal (10a) it wirelessly transmits. […] In the meantime, the relay wirelessly is received consisting of Chinese, Japanese, and the Korean which the wireless reception part (120) built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e). As to the Korean which the wireless reception part (120) built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e), the Frenchman and German hold the radio frequency (150) of the first terminal (10a) transmits a message. Then, the relay is translated into the second user language, in other words, Chinese, Japanese, and French and German the wireless reception part (120) of the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e) receives using the substitution library stored in the memory unit (130) in which the translation engine section (140) built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e) is built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e).”);
interpreting, by each of the plurality of language nodes, the new word into a particular language (see ¶ [0033-0034] citation in previous limitation: “[…] Then, the relay is translated into the second user language, in other words, Chinese, Japanese, and French and German the wireless reception part (120) of the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e)”); 

Waibel et al. teaches:
adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger, (see ¶ [0057]: “To add a new word to the active system vocabulary, three steps are required (steps 59, 59a, 59b). First the word and its translation are added to the ASR recognition lexicons of modules 2 and 9 (step 59). The word is added to this recognition lexicon 20 along with the pronunciation(s) given by the dictionary. As the user has just entered this word its probability of occurrence is set to be greater than competing members of the same class within the ASR class-based language model 19. This is to make words that were specifically added by the user more likely. Next, the word and its translation are added to the MT models (FIG. 3, item 21), enabling the system to translate the new-word in both translation directions. Finally, the word is registered with the TTS pronunciation model (FIG. 3, model 33a), which enables the system to pronounce the word correctly in both languages.”).

Nilsson teaches:
wherein the dictionary ledger is a distributed ledger (see ¶ [0007]: “By means of allowing multiple access of the database from more than one user at essentially the same time it may be possible to allow for the first user to at any time provide a source data input that at any time may be accessed by the second user and localized in a target language.”).

[3]: Applicant notes that “while the cited portions of Waibel, as well as at paragraphs [0012 and 0013], describe adding a new word in each language in each of the lexicons, the cited portions of Waibel fail to teach or suggest adding a new word and one or more of its interpretations to a single dictionary ledger or lexicon, as claimed, much less within the same entry of a dictionary ledger. Furthermore, Applicant notes that the cited potions of Waibel fail to describe that the recognition lexicon is a distributed ledger, as claimed. Applicant submits that having multiple lexicons (one for each different language) does not teach or suggest a distributed ledger, as claimed. Applicant further notes that the cited portions of Waibel are completely silent to a distributed ledger.”.
Applicant’s arguments with respect to the rejection of claims 1, 8, and 15 under 35 USC § 103 (Kim in view of Waibel) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. in view of Waibel et al. and Nilsson.
The Examiner agrees in that Kim et al. in view of Waibel et al. do not explicitly teach it, but as mentioned in argument [2], Nilsson (US 20110179073 A1) does disclose a same database (i.e., dictionary ledger) that can be accessed by second user. Hence, the Examiner considers that Kim et al. in view of Waibel et al. and Nilsson teaches the claim as amended, wherein Nilsson, when combined with Kim et al. and Waibel et al., provides the benefit of improvements in relation to seamless and instant integration of translations into the software application ([0013] Nilsson). Please refer to claim mapping above for further details on how the Examiner understands Kim et al. in view of Waibel et al. and Nilsson teach the claim as amended.

[4]: Applicant notes that “The Cited References Fail To Teach Or Suggest Dependent Claim 2 As explained above, the cited potions of Waibel fail to describe that the recognition lexicon is a distributed ledger, as claimed. Applicant further submits that the cited portions of Kim or Waibel also fail to teach or suggest the added elements of "wherein the first node and each of the plurality of language nodes have a local instance of the distributed ledger" as recited in amended claim 2. Specifically, Applicant submits that the cited portions of Kim fail to describe that each of the described terminals (which the Office Action relies on for the claimed language nodes) includes a local instance of a distributed ledger, as claimed.”
Applicant’s arguments with respect to the rejection of claim 2 under 35 USC § 103 (Kim in view of Waibel) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. in view of Waibel et al. and Nilsson.
The Examiner agrees in that Kim et al. in view of Waibel et al. do not explicitly teach it, but as mentioned in argument [2], Nilsson (US 20110179073 A1) does disclose a same database (i.e., dictionary ledger) that can be accessed by second user. Hence, the Examiner considers that Kim et al. in view of Waibel et al. and Nilsson teaches the claim as amended, wherein Nilsson, when combined with Kim et al. and Waibel et al., provides the benefit of improvements in relation to seamless and instant integration of translations into the software application ([0013] Nilsson). Please refer to claim mapping below for further details on how the Examiner understands Kim et al. in view of Waibel et al. and Nilsson teach the claim as amended.
Regarding claim 2, Kim et al. teaches:
The method of claim 1, wherein the first language node and the plurality of other language nodes each include a plurality of words in a distinct language and interpretations of each of the plurality of words in a plurality of other languages (see ¶ [0033 and 0036]: “… Then, it translates into the relay the translation engine section (140) of the first terminal (10a) is made of the first user language inputted to the input unit (110) of the first terminal (10a) using the substitution library stored in the memory unit (130) of the first terminal (10a), and in other words, the English, for example, the Korean. And […] Then, the second user language, inputted to the input unit (110) of the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e) using the substitution library in which the translation engine section (140) of the second, 3, 4, 5 terminals.”).

Nilsson teaches:
wherein the first [language] node and each of the plurality of language nodes have a local instance of the distributed ledger (see ¶ [0007 and 0040]: “[0007] By means of allowing multiple access of the database from more than one user at essentially the same time it may be possible to allow for the first user to at any time provide a source data input that at any time may be accessed by the second user and localized in a target language.” And “[0040] Source language: Refers to a designated source language used to develop the software. This language is then translated into one or several target languages.”).


[5]-[7]: Applicant notes that that “The Cited References Fail To Teach Or Suggest Dependent Claim 3” specifically, the Applicant notes that “the cited portions of Waibel fail to describe multiple language nodes adding a new word and interpretations of the word to a single dictionary ledger, as claimed.” that “the cited portions of Waibel, as explained above, fail to teach or suggest adding a new word and one or more of its interpretations to a single dictionary ledger, as claimed, much less doing so by multiple language nodes, which the cited portions of Waibel also fail to describe.” and that “the cited portions of Waibel fail to teach or suggest the added elements of "wherein synchronizing the first language node with the interpretations of the new word in the dictionary ledger includes synchronizing the local instance of the distributed ledger in the first node with the local instances of the distributed ledger of the plurality of other language nodes" in amended claim 3, at least because Waibel fails to describe synchronizing the multiple lexicons.”
Applicant’s arguments with respect to the rejection of claim 3 under 35 USC § 103 (Kim in view of Waibel) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. in view of Waibel et al., Nilsson, and Lemonik et al.
The Examiner agrees in that Kim et al. in view of Waibel et al. and Nilsson do not explicitly describe multiple language nodes adding a new word and interpretations of the word to a single dictionary ledger, as claimed, Lemonik et al. (US 20110179073 A1) does disclose a same database (i.e., dictionary ledger) that can be accessed by second/multiple users (see ¶ [0066] Many possible user interactions with the system 240 are possible, including interactions in single user sessions and in multiple user sessions. For example, in a collaborative editing session, multiple users may simultaneously interact with a document.). Hence, the Examiner considers that Kim et al. in view of Waibel et al., Nilsson, and Lemonik et al. teach the claim as amended, wherein Waibel discloses the addition of the interpretations of the new word to the dictionary ledger [i.e., vocabulary/lexicon] are analogous to the “dictionaries automatically generated” by the system (for different users/languages) as disclosed in [0032] and wherein combining Lemonik et al. with Kim et al. and Waibel et al. and Nilsson, provides the benefit of allowing the server system to identify the client's last synchronization, so that the server system can transform the client's changes against all changes that have occurred since the last synchronization by the client ([0006] Lemonik). Please refer to claim mapping below for further details on how the Examiner understands Kim et al. in view of Waibel et al., Nilsson, and Lemonik et al. teach the claim as amended.
Kim et al. teaches:
3. (Currently Amended) The method of claim 2[[1]], further comprising synchronizing the first language node with the interpretations of the new word in the dictionary ledger (see ¶ [0019]: “As to the input unit (110), as to simultaneous interpretation and same time translation terminal according to the invention, the first user language is inputted… As to the memory unit (130), the substitution library for the reciprocity translation is the first user language and relay stored in the translation engine section.”),

Waibel et al. teaches:
wherein adding the new word to the entry in the dictionary ledger is performed by the first language node (see ¶ [0032 and 0056-0057]: “[0032] This allows the user to add new words to the system [i.e., first language node] when the user has no knowledge of the other language. In an embodiment, the system is further configured to transmit any new vocabulary inputted by a user [i.e., adding new word to dictionary ledger: vocabulary/lexicon] to a community of users. This data is collated and dictionaries are automatically generated which can then be downloaded by any user. […] [0056] After the user indicates that he/she wishes to add a new word to the system vocabulary (step 50), the system first looks up a large external dictionary, which is either contained locally on the device, or is a dictionary service that can be accessed via the Internet, or is a combination of both. The external dictionary consists of entries of word translation pairs. Each entry contains pronunciation and word-class information which enables the new word to be easily added to the active system vocabulary. […] [0057] To add a new word to the active system vocabulary, three steps are required (steps 59, 59a, 59b). First the word and its translation are added to the ASR recognition lexicons of modules 2 and 9 (step 59). The word is added to this recognition lexicon 20 along with the pronunciation(s) given by the dictionary. As the user has just entered this word its probability of occurrence is set to be greater than competing members of the same class within the ASR class-based language model 19. This is to make words that were specifically added by the user more likely. Next, the word and its translation are added to the MT models (FIG. 3, item 21), enabling the system to translate the new-word in both translation directions. Finally, the word is registered with the TTS pronunciation model (FIG. 3, model 33a), which enables the system to pronounce the word correctly in both languages.”), and 
wherein adding the one or more interpretations of the new word to the entry in the dictionary ledger is performed by one or more of the plurality of other nodes corresponding to the one or more interpretations of the new word (see ¶ [0032 and 0056-0057]: Here, addition of the interpretations of the new word to the dictionary ledger [i.e., vocabulary/lexicon] are analogous to the “dictionaries automatically generated” by the system (for different users/languages) as disclosed in [0032] above).

Lemonik teaches:
wherein synchronizing the first language node with the interpretations of the new word in the dictionary ledger includes synchronizing the local instance of the distributed ledger in the first node with the local instances of the distributed ledger of the plurality of other language nodes (see ¶ [0066] and claim 5: [0066]: “Many possible user interactions with the system 240 are possible, including interactions in single user sessions and in multiple user sessions. For example, in a collaborative editing session, multiple users may simultaneously interact with a document. Although the applications used for editing the document may each behave independently, the applications may follow the same editing rules for updating and rendering the document model. Thus, multiple users may have similar experiences with the document, and may work together to produce a similar document model.” and claim 5: “… receiving changes to the document from a user of the first client computing device; substantially simultaneously downloading changes to the document model made other users who are editing the word processing document, and uploading information that defines the changes to the document from the user; …”).


[8]-[9] Applicant notes that “Cited References Fail To Teach Or Suggest Dependent Claims 7 And 14… In the rejection of dependent claims 7 and 14 the Office Action at page 39 relies on Davis at Figure 1 and column 5, lines 6-16, for teaching "wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes." Applicant disagrees, at least because the cited portions of Davis fail to describe a blockchain, much less that a dictionary ledger is a local instance of a distributed blockchain data structure that is shared by the first language node and multiple other language nodes, as claimed.” and that “the cited portions of Davis fail to teach or suggest the added elements of "wherein adding the new word and the one or more interpretations of the new word to the entry in the dictionary ledger includes adding a block to the distributed blockchain data structure that includes the new word and the one or more interpretations of the new word" in amended claim 7, at least because Davis fails to describe adding a block to a blockchain, as claimed. The cited portions of Kim and Waibel fail to cure this deficiency of Davis. Accordingly, Applicant respectfully submits that the cited portions of Davis fail to teach or suggest "wherein…””.
Applicant’s arguments with respect to the rejection of claims 7 and 14 under 35 USC § 103 (Kim in view of Waibel and Davis et al.) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. in view of Waibel et al., Nilsson, and Cronie et al.
The Examiner agrees in that Kim et al. in view of Waibel et al. and Davis et al. do not explicitly/clearly describe a blockchain or that a dictionary ledger is a local instance of a distributed blockchain data structure that is shared by the first language node and multiple other language nodes, as claimed. Hence, the Examiner brings Nilsson (US 20110179073 A1), as mentioned in argument [2], which discloses wherein the dictionary ledger is a local instance shared by the first language node (i.e., source language – first user) and the plurality of other language nodes (i.e., target language(s) – second user) and Cronie et al. which discloses ([0046]) … a new block (containing text data/words) is added a blockchain. Hence, the Examiner considers that Kim et al. in combination with Waibel et al., Nilsson, and Cronie et al. teach the claim as amended, and wherein combining Cronie et al. with Kim et al., Waibel et al. and Nilsson, provides the benefit of of having a good compression performance such that new blocks can be added to the chain efficiently ([0013] Cronie et al.). Please refer to claim mapping below for further details on how the Examiner understands Kim et al. in view of Waibel et al., Nilsson, and Cronie et al. teach the claim as amended.
Nilsson teaches:
wherein the dictionary ledger is a local instance shared by the first language node (i.e., source language – first user) and the plurality of other language nodes (i.e., target language(s) – second user) (see ¶ [0007 and 0040]: “By means of allowing multiple access of the database from more than one user at essentially the same time it may be possible to allow for the first user to at any time provide a source data input that at any time may be accessed by the second user and localized in a target language.” And “[0040] Source language: Refers to a designated source language used to develop the software. This language is then translated into one or several target languages.”).
Cronie et al. teaches: 
wherein adding the new word and the one or more interpretations of the new word to the entry in the dictionary ledger includes adding a block to the distributed blockchain data structure that includes the new word and the one or more interpretations of the new word (see ¶ [0026, 0042, and 0046]: “[0026] In some embodiments, a distributed ledger, such as a blockchain can be used to store a variety of data. For instance images, videos, measurements, and documents, e.g. text files can be recorded on the blockchain, for example, in the form of a transaction. [0042] The predefined dictionary may include a set of dictionary elements, wherein the set of dictionary elements may be adapted to the data of the block to be compressed... For example, in the case of audio data to be compressed, the dictionary elements may be audio elements, in the case of video data, the dictionary elements may be video elements, in the case of text data, the dictionary elements may be words, etc. [0046] Hence, in some embodiments, a new block is added in a compressed format to the blockchain, and the task of compression is performed in a competitive manner by electronic nodes that perform mining…”.).


Claim Rejections - 35 USC § 101
Claims 1-5, 7-12, and 14-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims 1, 8, and 15 recite a method/apparatus/computer program product for multilingual simultaneous interpretation using a distributed ledger, the method comprising: determining, by a multilingual interpretation server, that a new word has been added to a first language node, the first language node corresponding to a first language; broadcasting, to a plurality of other language nodes, a request to interpret the new word, each of the plurality of other language nodes corresponding to a different language; interpreting, by each of the plurality of language nodes, the new word into a particular language; and adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger, wherein the dictionary ledger is a distributed ledger. 
The limitations of “determining…”, “broadcasting…”, “interpreting…”, “interpreting…”, and “adding…” as drafted cover a human organizing of activities. More specifically, a human based on: data being received (i.e., new words) and determining said received data (i.e., new words) are added to a first language category or list (i.e., node); requesting the interpretation of said received data (i.e., new words) using other categories or languages; translating said received data (i.e., new words) in each of the other categories or languages; and adding said received data (i.e., new words) to a dictionary or stored list that can be accessed by multiple humans.
This judicial exception is not integrated into a practical application because for example: in [0064] of the as filed specification, “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
Claims 2, 9, and 16 recite wherein the first language node and the plurality of other language nodes each include a plurality of words in a distinct language and interpretations of each of the plurality of words in a plurality of other languages, and wherein the first node and each of the plurality of language nodes have a local instance of the distributed ledger.
With respect to claims 2, 9, and 16, the claims relate to an action. This reads on a human categorizing words by language under each language node (i.e. category), translating each of the words in the plurality of languages (i.e. categories) and wherein each language node (i.e., categories) are added to a dictionary or stored list that can be accessed by multiple humans. No additional limitations are present. 	
Claim 3 recite synchronizing the first language node with the interpretations of the new word in the dictionary ledger, wherein adding the new word to the entry in the dictionary ledger is performed by the first language node, and wherein adding the one or more interpretations of the new word to the entry in the dictionary ledger is performed by one or more of the plurality of other nodes corresponding to the one or more interpretations of the new word, and wherein synchronizing the first language node with the interpretations of the new word in the dictionary ledger includes synchronizing the local instance of the distributed ledger in the first node with the local instances of the distributed ledger of the plurality of other language nodes.
With respect to claims 3, the claim relates to an action. This reads on a human managing/organizing (e.g., writing on a piece of paper) the first language category (e.g., list) with new words provided by another human and their corresponding translation(s) provided by another human(s) and wherein the organization of the first language category (e.g., list) with respect to the corresponding translation(s) is related with respect to their locations within the dictionary or stored list. No additional limitations are present. 	
Claims 10, and 17 recite synchronizing the first language node with the interpretations of the new word in the dictionary ledger.
With respect to claims 10, and 17, the claims relate to an action. This reads on a human managing the first language category and the translations at the same time (e.g., more than one human may perform these tasks). No additional limitations are present. 	
Claims 4, 11, and 18 recite determining whether the new word in the first language exists in the dictionary ledger; and creating a new entry in the dictionary ledger for the new word in the first language.
With respect to claims 4, 11, and 18, the claims relate to an action. This reads on a human determining if the received data (i.e., new words) are present in the dictionary and if not, adding them to it.
This judicial exception is not integrated into a practical application because for example: in [0062] and [0064] of the as filed specification, “The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server.” and “These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…” Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
Claims 5, 12, and 19 recite receiving, from a client, a request to interpret a string in a source language to a plurality of target languages; generating a simultaneous multilingual interpretation of the string in the plurality of target languages; and sending, to the client, the multilingual interpretation of the string in the plurality of target languages.
With respect to claims 5, 12, and 19, the claims relate to an action. This reads on a human based on data being received (i.e., string) and translating said received data (i.e., string) into each of the other categories or target languages; and said human sending said translation(s) to another human. 
This judicial exception is not integrated into a practical application because for example: in [0028] and [0064] of the as filed specification, “In the system of Figure 1, for example, all the multilingual interpretation server (101), and the multilingual interpretation client (103) are implemented to some extent at least as computers.” and ““These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…””
Therefore, a general-purpose computer or computing device is described and mainly used as an application thereof. Accordingly, these additional elements do not integrate the abstract idea into a practical idea because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of using a computer is listed as a general computing device as noted. The claim is not patent eligible. 
Claims 7 and 14 recite wherein the dictionary ledger is local instance of a distributed blockchain data structure shared by the first language node and the plurality of other language nodes, and wherein adding the new word and the one or more interpretations of the new word to the entry in the dictionary ledger includes adding a block to the distributed blockchain data structure that includes the new word and the one or more interpretations of the new word.
With respect to claims 7 and 14, the claims relate to an action. This reads on a human based on a stored list (i.e., dictionary) that is shared by each of the language nodes (or categories) and wherein the adding the language nodes associated with the new words to a dictionary or stored list that can be accessed by multiple humans is comprised by adding a new column or row to the dictionary or stored list. No additional limitations are present. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-11, and 15-18  are rejected under 35 U.S.C. 103 as being unpatentable over by Kim; Geon-No et al. (KR 20110088776 A; hereinafter referred to as Kim et al.) as applied to claims 1, 8, and 15 above, and further in view of Waibel; Alexander (US 20090281789 A1; hereinafter referred to as Waibel et al.) and Nilsson; Christoffer (US 20110179073 A1, hereinafter referred to as Nilsson).

As to independent claims 1, 8, and 15, Kim et al. teaches a method of multilingual simultaneous interpretation using a distributed ledger  (see ¶ [0005]: “The object of the invention is to provide the real-time multi-lingual simultaneous interpretation and the same time translation terminal in which to solve the above-described problem, it is created and various nationalities of some users simultaneously smoothly can talk on a real time basis and In addition the manufacturing cost can be remarkably decreased because one substitution library is equipped in the memory unit and the translational processing inside can be moreover improved.”), the method comprising:
determining, by a multilingual interpretation server, that a new word has been added to a first language node, the first language node corresponding to a first language (see ¶ [0006, 0009, and 0010]: “…the input unit (110) in which the
first user language is inputted to the terminal or it converts into wireless transmission-reception data so that it transmit this with the terminal if the translation engine section (140), received through the wireless reception part to voice or the text base and the first user language inputted through the input unit. […] Moreover, the input unit (110) is made with micro and the part of converting text (170) converting the voice information of the first user language inputted through the microphone into the text is equipped. […] Moreover, the input unit (110) comprises the first user language to the keypad enabling to input to the text base.” Here, a new word is interpreted as analogous to the input first user language from Kim et al.);
broadcasting, to a plurality of other language nodes, a request to interpret the new word, each of the plurality of other language nodes corresponding to a different language (see ¶ [0033-0034]: “[…] it translates into the relay the translation engine section (140) of the first terminal (10a) is made of the first user language inputted to the input unit (110) of the first terminal (10a) using the substitution library stored in the memory unit (130) of the first terminal (10a), and in other words, the English, for example, the Korean. And the relay is data converted and the radio frequency (150) of the first terminal (10a) is translated by the translation engine section (140) of the first terminal (10a) it wirelessly transmits. […] In the meantime, the relay wirelessly is received consisting of Chinese, Japanese, and the Korean which the wireless reception part (120) built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e). As to the Korean which the wireless reception part (120) built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e), the Frenchman and German hold the radio frequency (150) of the first terminal (10a) transmits a message. Then, the relay is translated into the second user language, in other words, Chinese, Japanese, and French and German the wireless reception part (120) of the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e) receives using the substitution library stored in the memory unit (130) in which the translation engine section (140) built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e) is built in the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e).”);
interpreting, by each of the plurality of language nodes, the new word into a particular language (see ¶ [0033-0034] citation in previous limitation: “[…] Then, the relay is translated into the second user language, in other words, Chinese, Japanese, and French and German the wireless reception part (120) of the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e)”); 
However, Kim et al. does not explicitly teach:
adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger, wherein the dictionary ledger is a distributed ledger. 
Waibel et al. does teach:
adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger, (see ¶ [0057]: “To add a new word to the active system vocabulary, three steps are required (steps 59, 59a, 59b). First the word and its translation are added to the ASR recognition lexicons of modules 2 and 9 (step 59). The word is added to this recognition lexicon 20 along with the pronunciation(s) given by the dictionary. As the user has just entered this word its probability of occurrence is set to be greater than competing members of the same class within the ASR class-based language model 19. This is to make words that were specifically added by the user more likely. Next, the word and its translation are added to the MT models (FIG. 3, item 21), enabling the system to translate the new-word in both translation directions. Finally, the word is registered with the TTS pronunciation model (FIG. 3, model 33a), which enables the system to pronounce the word correctly in both languages.”).
Kim et al. and Waibel et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. to incorporate the teachings of Waibel et al. of adding the new word and one or more interpretations of the new word to an entry in a dictionary ledger which provides the benefit of enabling users to add new vocabulary items and to improve and modify the content and usage of their system in the field, without requiring linguistic or technical knowledge or expertise. ([0003], Waibel et al.).

However, Kim et al. in combination with Waibel et al. do not explicitly teach:
wherein the dictionary ledger is a distributed ledger. 
Nilsson does teach:
wherein the dictionary ledger is a distributed ledger (see ¶ [0007]: “By means of allowing multiple access of the database from more than one user at essentially the same time it may be possible to allow for the first user to at any time provide a source data input that at any time may be accessed by the second user and localized in a target language.”).
Kim et al. in combination with Waibel et al. and Nilsson are considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. to incorporate the teachings of Nilsson of wherein the dictionary ledger is a distributed ledger which provides the benefit of  improvements in relation to seamless and instant integration of translations into the software application ([0013] Nilsson).

Regarding claims 2, 9, and 16, Kim et al. in combination with Waibel et al. and Nilsson teach the limitations as in claim 1, 8, and 15, above.
Kim et al. further teaches:
2. (Currently Amended) The method of claim 1, wherein the first language node and the plurality of other language nodes each include a plurality of words in a distinct language and interpretations of each of the plurality of words in a plurality of other languages (see ¶ [0033 and 0036]: “… Then, it translates into the relay the translation engine section (140) of the first terminal (10a) is made of the first user language inputted to the input unit (110) of the first terminal (10a) using the substitution library stored in the memory unit (130) of the first terminal (10a), and in other words, the English, for example, the Korean. And […] Then, the second user language, inputted to the input unit (110) of the second, 3, 4, 5 terminals (10b, 10c, 10d, 10e) using the substitution library in which the translation engine section (140) of the second, 3, 4, 5 terminals.”).

Nilsson further teaches:
wherein the first [language] node and each of the plurality of language nodes have a local instance of the distributed ledger (see ¶ [0007 and 0040]: “[0007] By means of allowing multiple access of the database from more than one user at essentially the same time it may be possible to allow for the first user to at any time provide a source data input that at any time may be accessed by the second user and localized in a target language.” And “[0040] Source language: Refers to a designated source language used to develop the software. This language is then translated into one or several target languages.”).
Kim et al. in combination with Waibel et al. and Nilsson are considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. to incorporate the teachings of Nilsson of wherein the first node and each of the plurality of language nodes have a local instance of the distributed ledger which provides the benefit of  improvements in relation to seamless and instant integration of translations into the software application ([0013] Nilsson).

Regarding claims 4, 11, and 18, Kim et al. in combination with Waibel et al. and Nilsson teach the limitations as in claim 1, 8, and 15, above.

Waibel et al. further teaches:
 wherein determining, by the multilingual interpretation server, that the new word has been added to the first language node, the first language node corresponding to the first language includes (see ¶ [0006, 0009, and 0010] citations as in claims 1, 8, and 15):
determining whether the new word in the first language exists in the dictionary ledger (see ¶ [0012], [0056], and [0057]: “The method includes adding a new word in the first language to a first recognition lexicon of the first language and associating a description with the new word, wherein the description contains pronunciation and word class information. The new word and description are then updated in a first machine translation module associated with the first language. The first machine translation module contains a first tagging module, a first translation model and a first language module, and is configured to translate the new word to a corresponding translated word in the second language. […] [0056] After the user indicates that he/she wishes to add a new word to the system vocabulary (step 50), the system first looks up a large external dictionary, which is either contained locally on the device, or is a dictionary service that can be accessed via the Internet, or is a combination of both. The external dictionary consists of entries of word translation pairs. Each entry contains pronunciation and word-class information which enables the new word to be easily added to the active system vocabulary. Each entry also contains a description of each word-pair in both languages. This will allow the user to select the appropriate translation of the word, even if they have no knowledge of the target language. If the new word is contained within the external dictionary (step 51), the system displays a list of alternative translations of the word with a description of each (step 52). If the user selects one of the predefined translations from the dictionary (step 53), then user can verify the pronunciation and other information provided by the dictionary (step 53a), and the edit it if necessary. The new word is then added to the active system vocabulary. ”);
and creating a new entry in the dictionary ledger for the new word in the first language (see ¶ [0057]: “To add a new word to the active system vocabulary, three steps are required (steps 59, 59a, 59b). First the word and its translation are added to the ASR recognition lexicons of modules 2 and 9 (step 59). The word is added to this recognition lexicon 20 along with the pronunciation(s) given by the dictionary. As the user has just entered this word its probability of occurrence is set to be greater than competing members of the same class within the ASR class-based language model 19. This is to make words that were specifically added by the user more likely. Next, the word and its translation are added to the MT models (FIG. 3, item 21), enabling the system to translate the new-word in both translation directions. Finally, the word is registered with the TTS pronunciation model (FIG. 3, model 33a), which enables the system to pronounce the word correctly in both languages.”).
Kim et al. in combination with Waibel et al. and Nilsson are considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. and Nilsson to further incorporate the teachings of Waibel et al. of determining whether the new word in the first language exists in the dictionary ledger and creating a new entry in the dictionary ledger for the new word in the first language which provides the benefit of enabling users to add new vocabulary items and to improve and modify the content and usage of their system in the field, without requiring linguistic or technical knowledge or expertise. ([0003], Waibel et al.).

Regarding claims 10 and 17, Kim et al. in combination with Waibel et al. and Nilsson teach the limitations as in claims 8 and 15, above.
Kim et al. further teaches:
synchronizing the first language node with the interpretations of the new word in the dictionary ledger (see ¶ [0019]: “As to the input unit (110), as to simultaneous interpretation and same time translation terminal according to the invention, the first user language is inputted… As to the memory unit (130), the substitution library for the reciprocity translation is the first user language and relay stored in the translation engine section.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Kim; Geon-No et al. (KR 20110088776 A; hereinafter referred to as Kim et al.) in combination with Waibel; Alexander (US 20090281789 A1; hereinafter referred to as Waibel et al.) and Nilsson; Christoffer (US 20110179073 A1, hereinafter referred to as Nilsson) as applied to claim 1, above, and further in view of Lemonik; Micah et al. (US 20120030563 A1; hereinafter referred to as Lemonik et al.).

Regarding claim 3, Kim et al. in combination with Waibel et al. and Nilsson teach the limitations as in claim 1, above. 
Kim et al. further teaches:
3. (Currently Amended) The method of claim 2[[1]], further comprising synchronizing the first language node with the interpretations of the new word in the dictionary ledger (see ¶ [0019]: “As to the input unit (110), as to simultaneous interpretation and same time translation terminal according to the invention, the first user language is inputted… As to the memory unit (130), the substitution library for the reciprocity translation is the first user language and relay stored in the translation engine section.”),

Waibel et al. further teaches:
wherein adding the new word to the entry in the dictionary ledger is performed by the first language node (see ¶ [0032 and 0056-0057]: “[0032] This allows the user to add new words to the system [i.e., first language node] when the user has no knowledge of the other language. In an embodiment, the system is further configured to transmit any new vocabulary inputted by a user [i.e., adding new word to dictionary ledger: vocabulary/lexicon] to a community of users. This data is collated and dictionaries are automatically generated which can then be downloaded by any user. […] [0056] After the user indicates that he/she wishes to add a new word to the system vocabulary (step 50), the system first looks up a large external dictionary, which is either contained locally on the device, or is a dictionary service that can be accessed via the Internet, or is a combination of both. The external dictionary consists of entries of word translation pairs. Each entry contains pronunciation and word-class information which enables the new word to be easily added to the active system vocabulary. […] [0057] To add a new word to the active system vocabulary, three steps are required (steps 59, 59a, 59b). First the word and its translation are added to the ASR recognition lexicons of modules 2 and 9 (step 59). The word is added to this recognition lexicon 20 along with the pronunciation(s) given by the dictionary. As the user has just entered this word its probability of occurrence is set to be greater than competing members of the same class within the ASR class-based language model 19. This is to make words that were specifically added by the user more likely. Next, the word and its translation are added to the MT models (FIG. 3, item 21), enabling the system to translate the new-word in both translation directions. Finally, the word is registered with the TTS pronunciation model (FIG. 3, model 33a), which enables the system to pronounce the word correctly in both languages.”), and 
wherein adding the one or more interpretations of the new word to the entry in the dictionary ledger is performed by one or more of the plurality of other nodes corresponding to the one or more interpretations of the new word (see ¶ [0032 and 0056-0057]: Here, addition of the interpretations of the new word to the dictionary ledger [i.e., vocabulary/lexicon] are analogous to the “dictionaries automatically generated” by the system (for different users/languages) as disclosed in [0032] above).
Kim et al. in combination with Waibel et al. and Nilsson et al. are considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. and Nilsson et al. to further incorporate the teachings of Waibel et al. of wherein adding the new word to the entry in the dictionary ledger is performed by the first language node and wherein adding the one or more interpretations of the new word to the entry in the dictionary ledger is performed by one or more of the plurality of other nodes corresponding to the one or more interpretations of the new word which provides the benefit of enabling users to add new vocabulary items and to improve and modify the content and usage of their system in the field, without requiring linguistic or technical knowledge or expertise. ([0003], Waibel et al.).

However, Kim et al. in combination with Waibel et al. and Nilsson et al. do not explicitly teach:
wherein synchronizing the first language node with the interpretations of the new word in the dictionary ledger includes synchronizing the local instance of the distributed ledger in the first node with the local instances of the distributed ledger of the plurality of other language nodes

Lemonik does teach:
wherein synchronizing the first language node with the interpretations of the new word in the dictionary ledger includes synchronizing the local instance of the distributed ledger in the first node with the local instances of the distributed ledger of the plurality of other language nodes (see ¶ [0066] and claim 5: [0066]: “Many possible user interactions with the system 240 are possible, including interactions in single user sessions and in multiple user sessions. For example, in a collaborative editing session, multiple users may simultaneously interact with a document. Although the applications used for editing the document may each behave independently, the applications may follow the same editing rules for updating and rendering the document model. Thus, multiple users may have similar experiences with the document, and may work together to produce a similar document model.” and claim 5: “… receiving changes to the document from a user of the first client computing device; substantially simultaneously downloading changes to the document model made other users who are editing the word processing document, and uploading information that defines the changes to the document from the user; …”).
Kim et al. in combination with Waibel et al. and Nilsson are considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. and Nilsson to incorporate the teachings of Lemonik of wherein synchronizing the first language node with the interpretations of the new word in the dictionary ledger includes synchronizing the local instance of the distributed ledger in the first node with the local instances of the distributed ledger of the plurality of other language nodes which provides the benefit of  allowing the server system to identify the client's last synchronization, so that the server system can transform the client's changes against all changes that have occurred since the last synchronization by the client ([0006] Lemonik).

 Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim; Geon-No et al. (KR 20110088776 A; hereinafter referred to as Kim et al.) in combination with Waibel; Alexander (US 20090281789 A1; hereinafter referred to as Waibel et al.) and Nilsson; Christoffer (US 20110179073 A1, hereinafter referred to as Nilsson) as applied to claims 1, 8, and 15 above, and further in view of Etzioni; Oren (US 20090132233 A1; hereinafter referred to as Etzioni et al.).

Regarding claims 5, 12, and 19, Kim et al. in combination with Waibel et al. and Nilsson teach the limitations as in claim 1, 8, and 15, above.
However, Kim et al. in combination with Waibel et al. and Nilsson does not explicitly teach wherein the method further comprises:
receiving, from a client, a request to interpret a string in a source language to a plurality of target languages  
generating a simultaneous multilingual interpretation of the string in the plurality of target languages; and  
sending, to the client, the multilingual interpretation of the string in the plurality of target languages.
Etzioni et al. does teach wherein the method further comprises:
receiving, from a client, a request to interpret a string in a source language to a plurality of target languages (see ¶ [0008] and [0034]: “The following discusses a novel approach to lexical translation based on the use of a translation graph, which displays words (or phrases) in a plurality of different languages. […] FIG. 12 is a functional block diagram of an exemplary conventional personal computer (PC) that is usable as any of a client computer for input of a search query word in a language, to initiate traversing the translation graph and searching a collection of data, or a PC (e.g., a server) that creates the translation graph, or a PC (likely another server) that carries out the search of the collection of data on the network--such as the Internet.”);
generating a simultaneous multilingual interpretation of the string in the plurality of target languages see ¶ [0008] and [0034] citations in limitation above: “a translation graph, which displays words (or phrases) in a plurality of different languages. […] a PC (e.g., a server) that creates the translation graph.”).
sending, to the client, the multilingual interpretation of the string in the plurality of target languages (see ¶ [0008] and [0034] citations as in limitations above and [0101]: “FIG. 12 illustrates details of a functional block diagram for an exemplary computing device 200, which can be employed for a user computing device to implement a search on a network, such as the Internet, or can comprise a server that stores (or accesses) data to be searched, or a server that includes the translation graph that is accessed to determine wordnodes having a corresponding wordsense to a word in a language input by a user. The computing device can be a typical personal computer, but can take other forms. For example, user computing devices can be implemented as smart phones, personal data assistants, gaming machines, and many other types of network-connected logical devices that are employed for searching and accessing information on a network or on the Internet.” Here, it is interpreted that the user computing device is the client and the server (that includes the translation graph) is the server that sends back the translation information to the client (i.e., user computer device).).
Kim et al. in combination with Waibel et al.  and Etzioni et al.   are considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. to incorporate the teachings of Etzioni et al. of receiving, from a client, a request to interpret a string in a source language to a plurality of target languages; generating a simultaneous multilingual interpretation of the string in the plurality of target languages; and sending, to the client, the multilingual interpretation of the string in the plurality of target languages which provides the benefit of improving the precision of translation graph traversal. ([0067], Etzioni et al.).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim; Geon-No et al. (KR 20110088776 A; hereinafter referred to as Kim et al.) in combination with Waibel; Alexander (US 20090281789 A1; hereinafter referred to as Waibel et al.) and Nilsson; Christoffer (US 20110179073 A1, hereinafter referred to as Nilsson) as applied to claims 1, 8, and 15 above, and further in view of Davis; Joel et al. (US 9619466 B2; hereinafter referred to as Davis et al.).

Regarding claims 6, 13, and 20, Kim et al. in combination with Waibel et al. and Nilsson teach the limitations as in claim 1, 8, and 15, above.
However, Kim et al. in combination with Waibel et al. and Nilsson do not explicitly teach wherein the method further comprises:
providing a multilingual interpretation client application
wherein the multilingual interpretation client application is configured to:
request a simultaneous multilingual interpretation of a string
receive the simultaneous multilingual interpretation
deliver, to each audience member of a plurality of audience members, an interpretation from the multilingual interpretation that corresponds to a language of the audience member

Davis et al. does teach wherein the method further comprises:
providing a multilingual interpretation client application (see Col. 1, lines 51-61 and Col. 4, lines 45-63: “The processing device is further configured to output the text messages for display in a preferred language selected by recipients of the text messages. A display device is coupled to the processing device and configured to display the text messages in the preferred language of the recipients. […] The clients 102, 104 include programming for displaying a chat window 136, 138 in which a message can be displayed.”), 
wherein the multilingual interpretation client application is configured to:
request a simultaneous multilingual interpretation of a string (see Col. 8, line 66 – Col. 9, line 21: “In the environment of a group chat, one message can be sent and received in a source language yet translated and displayed in the preferred language of each recipient user. The client for each recipient will perform the functions described above such that the message is displayed in the preferred language for each recipient, assuming the recipient user has the translation functionality of the present invention's preferred embodiments. […] In the example shown in FIG. 4, User#1 has selected English as a primary language, User#2 has selected Spanish as a primary language. User #3 has selected French as a primary language, etc.”);
receive the simultaneous multilingual interpretation (see Col. 8, line 66 – Col. 9, line 21 citation as in limitation above: “In the environment of a group chat, one message can be sent and received in a source language yet translated and displayed in the preferred language of each recipient user.”); and
deliver, to each audience member of a plurality of audience members, an interpretation from the multilingual interpretation that corresponds to a language of the audience member (see Col. 8, line 66 – Col. 9, line 21 citation as in limitation above: “The client for each recipient will perform the functions described above such that the message is displayed in the preferred language for each recipient, assuming the recipient user has the translation functionality of the present invention's preferred embodiments.”).
Kim et al. in combination with Waibel et al. and Davis et al.  are considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. to incorporate the teachings of Davis et al. of providing a multilingual interpretation client application that request/receive/delivers a simultaneous multilingual interpretation of a string to each audience member of a plurality of audience members, an interpretation from the multilingual interpretation that corresponds to a language of the audience member which provides the benefit of providing systems and methods for a real-time, in-line, bi-directional translation of both Instant Message and E-mail messages (Col. 12, lines 1-9, Davis et al.).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim; Geon-No et al. (KR 20110088776 A; hereinafter referred to as Kim et al.) in combination with Waibel; Alexander (US 20090281789 A1; hereinafter referred to as Waibel et al.) and Nilsson; Christoffer (US 20110179073 A1, hereinafter referred to as Nilsson) as applied to claims 1 and 8 above, and further in view of Cronie; Harm et al. (US 20180218027 A1; hereinafter referred to as Cronie et al.).

Regarding claims 7 and 14, Kim et al. in combination with Waibel et al. and Nilsson teach the limitations as in claim 1 and 8, above.
Nilsson further teaches:
wherein the dictionary ledger is a local instance shared by the first language node (i.e., source language – first user) and the plurality of other language nodes (i.e., target language(s) – second user) (see ¶ [0007 and 0040]: “By means of allowing multiple access of the database from more than one user at essentially the same time it may be possible to allow for the first user to at any time provide a source data input that at any time may be accessed by the second user and localized in a target language.” And “[0040] Source language: Refers to a designated source language used to develop the software. This language is then translated into one or several target languages.”).
Kim et al. in combination with Waibel et al. and Nilsson are considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing and translation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. to incorporate the teachings of Nilsson wherein the dictionary ledger is a local instance shared by the first language node (i.e., source language – first user) and the plurality of other language nodes (i.e., target language(s) – second user) which provides the benefit of  improvements in relation to seamless and instant integration of translations into the software application ([0013] Nilsson).

However, Kim et al. in combination with Waibel et al. and Nilsson do not explicitly teach: 
wherein adding the new word and the one or more interpretations of the new word to the entry in the dictionary ledger includes adding a block to the distributed blockchain data structure that includes the new word and the one or more interpretations of the new word. 
Cronie et al. does teach: 
wherein adding the new word and the one or more interpretations of the new word to the entry in the dictionary ledger includes adding a block to the distributed blockchain data structure that includes the new word and the one or more interpretations of the new word (see ¶ [0026, 0042, and 0046] : “[0026] In some embodiments, a distributed ledger, such as a blockchain can be used to store a variety of data. For instance images, videos, measurements, and documents, e.g. text files can be recorded on the blockchain, for example, in the form of a transaction. [0042] The predefined dictionary may include a set of dictionary elements, wherein the set of dictionary elements may be adapted to the data of the block to be compressed... For example, in the case of audio data to be compressed, the dictionary elements may be audio elements, in the case of video data, the dictionary elements may be video elements, in the case of text data, the dictionary elements may be words, etc. [0046] Hence, in some embodiments, a new block is added in a compressed format to the blockchain, and the task of compression is performed in a competitive manner by electronic nodes that perform mining…”.).
Kim et al. in combination with Waibel et al. and Nilsson and Cronie et al.  are considered to be analogous to the claimed invention because they are in the same field of endeavor in language processing/translation and/or database structures. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim et al. in combination with Waibel et al. and Nilsson to incorporate the teachings of Cronie et al. of wherein adding the new word and the one or more interpretations of the new word to the entry in the dictionary ledger includes adding a block to the distributed blockchain data structure that includes the new word and the one or more interpretations of the new word which provides the benefit of having a good compression performance such that new blocks can be added to the chain efficiently ([0057] Cronie et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keisha Y Castillo-Torres whose telephone number is (571)272-3975. The examiner can normally be reached Monday - Friday, 9:00 am - 4:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571)272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Keisha Y. Castillo-Torres
Examiner
Art Unit 2659

/Keisha Y. Castillo-Torres/Examiner, Art Unit 2659    

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659